Luke, J.
Patrick H. Moore brought suit against Seaboard Air Line Railway Company for personal injuries alleged to have been sustained as a result of negligence of the defendant. Defendant's demurrer to the petition as amended was overruled, and exceptions pendente lite were taken. The trial resulted in a verdict and judgment for the plaintiff. A motion for a new trial, based upon the general grounds, was overruled, and exceptions were taken.
On demurrer the only question presented was whether the petition sufficiently stated a cause of action; and, on the motion for a new trial, whether the evidence was sufficient to warrant the verdict. In neither instance is any meritorious ground of error assigned.
It appearing that a cause of action was .sufficiently stated in the petition, and that there was ample legal evidence to support the verdict and judgment, we hold that the trial court committed no error in overruling the defendant's demurrer and motion for new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.